Appeal from a judgment of the Court of Claims, entered in the office of the clerk of that court on September 24, 1943, awarding claimants $24,674.63. The claim is for damages for the increased cost of certain work done and materials furnished under a State highway contract. Prior to calling for bids the State had designated the center line of the new highway, which ran through wooded and mountainous territory, by its usual method of strips of red cloth tied to trees and shrubs along said line.' Claimants examined the site of the work before submitting their bids by following the proposed center line as thus indicated by the State. After claimants had begun work on the job and had cleared a portion of the site, it was discovered that the line previously indicated by the State was incorrect. Claimants were then compelled to proceed with their work along the correct line. The State concedes the error in designating the center line. The items of damage consist of clearing the *1026site along the correct center line, the cost of excavating additional rock, excess cost of blasting and extra cost in placing fill. Judgment affirmed, with costs.